968 So. 2d 623 (2007)
Brian M. KNOWLES, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-3392.
District Court of Appeal of Florida, Fourth District.
October 17, 2007.
Rehearing Denied December 10, 2007.
Brian M. Knowles, Polk City, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the trial court's order that denied appellant's rule 3.800(a) motion as successive, but echo the trial court's warning to appellant that his continual filing of procedurally barred or otherwise non-meritorious claims will result in proceedings to determine appropriate sanctions. See State v. Spencer, 751 So. 2d 47 (Fla.1999).
GUNTHER, KLEIN and TAYLOR, JJ., concur.